Case 2:10-cv-13440-SJM-RSW ECF No. 174, PageID.4198 Filed 04/13/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA
 and STATE OF MICHIGAN,                       Case Nos. 2:10-cv-13440
                                                        2:11-cv-12117
              Plaintiffs,                               2:11-cv-12515
                                                        2:11-cv-14312
 ex rel. DAVID L. FELTEN, M.D.,
 Ph.D., et al.,                               HONORABLE STEPHEN J. MURPHY, III

             Plaintiffs/Relators

 v.

 WILLIAM BEAUMONT
 HOSPITALS, et al.,

              Defendants.
                                          /

                       ORDER UNSEALING DOCUMENTS

       In an earlier order, the Court identified filings that it would "unseal[] in their

 entirety because the Government's need to redact the information does not overcome

 the presumption in favor of public access." ECF 172, PgID 4172. But the Court kept

 those filings under seal for the ensuing thirty days to provide the Government with

 time to appeal or move for reconsideration. Id. Thirty days have passed, and the

 Government has not acted. The Court will therefore unseal the filings listed in

 Exhibit C to the Court's earlier order. ECF 172-3, PgID 4176. The Court has also

 attached Exhibit C to this Order.




                                              1
Case 2:10-cv-13440-SJM-RSW ECF No. 174, PageID.4199 Filed 04/13/21 Page 2 of 2




       WHEREFORE, it is hereby ORDERED that the filings listed in the attached

 Exhibit C are UNSEALED.

       SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
 Dated: April 13, 2021

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on April 13, 2021, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                          2
